Title: William Emmons to James Madison, 5 January 1830
From: Emmons, William
To: Madison, James


                        
                            
                                Venerable Sir
                            
                            
                                
                                    Richmond
                                
                                Jan 5th 1830
                            
                        
                        
                        Permit me to respectfully to request the honour of your company this Evening at the Capitol at 1/4 past
                            Seven. The subjects to be introduced are of a Patriotic nature With profound veneration and respect– yours
                        
                        
                            
                                Wm Emmons
                            
                        
                    